NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 03/10/2022.  In applicant’s amendments claims 13, and 17 are cancelled, claims 10, 14, and 16 are amended.
Claims 1-12, 14-16, and 18-20 are currently pending and considered below.
Response to Amendment
objections to drawing, specification, and claims along with the rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 03/10/2022.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record US 20120225756 A1 (Reyes) fails to teach or render obvious the apparatus for support weights in combination with all of the elements and structural and functional relationships as claimed and further including a base configured for being movably coupled to a vertically extending support frame
The prior art of record teaches support arm 416 which is welded to and integrally part of the leg 136, and therefore it would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention without improper hindsight and substantial modification of the structure to allow for the base to move relative to the support frame.
Regarding claim 1, the prior art of record US 5954619 (Petrone) fails to teach or render obvious the apparatus for support weights in combination with all of the elements and structural and functional relationships as claimed and further including a first position defined by the first 
The prior art of record teaches arm 90 which does not pivot from an obtuse angle as it is at a 90 degree angle to the base and it would not be obvious for one skilled in the art at the time of filing to modify the structure to allow for the arm 90 to pivot beyond the 90 degree angle without improper hindsight and breaking the function of the back to hold a dumbbell.
Regarding claim 10, the prior art of record US 20120225756 A1 (Reyes) fails to teach or render obvious the apparatus for support weights in combination with all of the elements and structural and functional relationships as claimed and further including a connection plate being configured for selectively attaching to the support frame.  
The prior art of record teaches support arm 416 which is welded to and integrally part of the leg 136, and therefore it would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention without improper hindsight and substantial modification of the structure to allow for the base to move relative to the support frame.
Regarding claim 16, the prior art of record US 20120225756 A1 (Reyes) fails to teach or render obvious the apparatus for support weights in combination with all of the elements and structural and functional relationships as claimed and further including wherein the cradle is pivotally coupled to the pivot arm.  
The prior art of record teaches arm 26b which has cradle 90 integrally connected to angled to catch a barbell. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to make the cradle pivotally connected without .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784